Powell, J.
A car-coupler who sees and • knows that the draw-head and knuckle of the coupling are defective and will not act automatically, and who, while an engine with cars attached is backing rapidly to the point where the coupling is to be made, kicks against the draw-head and knuckle, to adjust them, just at the moment of impact, and thus gets his foot mashed, is, in legal contemplation, the author of his own injury, and can not hold the railway company liable therefor, although a signal given by him was disregarded by the engineer in thus rapidly-backing the engine and cars; it not appearing that the injured employee ' did not see and know the speed at which the engine and cars were running. Griffith v. Railroad Co., 124 Ga. 553 (53 S. E. 97, 4 L. R. A. (N. S.) 854). Judgment affirmed.
M. B. Eubanks, W. B. Mebane, for plaintiff,
cited: Ga. R. 87/631; 91/28; 73/814; 77/429; 103/820; Ga. App. 1/94, 281, 403, 413, 441; 2/295; Ga. R. 113/708; 122/88.
Maddox, McCamy <£• Shumate, George A. II. Harris & Son, for defendant,
cited: Ga. R. 92/495; 103/584; 124/553; 1 Ga. App. 259 (6).